Citation Nr: 0410574	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-11 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for the period 
February 22, 2001 to July 8, 2003, and entitlement to a rating in 
excess of 70 percent from July 9, 2003, for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Atlantic County Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to October 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which granted service 
connection and assigned a 30 percent rating for PTSD, effective 
February 22, 2001.  The veteran appealed for a rating in excess of 
30 percent.  Subsequently, in a decision dated in May 2003, the RO 
granted a 50 percent rating for PTSD, effective back to February 
22, 2001.  Thereafter, in a decision dated in September 2003, the 
RO granted a 70 percent increased rating for PTSD, effective July 
9, 2003.  The veteran continued his appeal for a higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement dated in August 2003, the veteran appears to be 
raising a claim of service connection for hepatitis C.  This issue 
has not been addressed and is referred to the RO for appropriate 
action.

This appeal is being remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part. 


REMAND

Remand is warranted in this appeal to ensure that all pertinent 
medical evidence is associated with the claims file and to obtain 
a contemporary medical opinion as to the severity of the 
disability at issue.

The veteran disagrees with the ratings assigned to his PTSD, which 
he claims prevents him from engaging in any substantially gainful 
employment.  VA examinations were conducted in November 2001 and 
July 2003; however, the examiners did not address the question of 
the veteran's employability in light of PTSD manifestations.  

Moreover, the Board notes that subsequent to the last examination 
in July 2003, the veteran submitted additional medical evidence in 
the form of statements dated in August 2003 and December 2003 from 
his counseling therapist at the Vet Center.  These statements 
indicate that the veteran's PTSD was severe with a reduced Global 
Assessment of Functioning (GAF) score, indicated that depressive 
symptoms that likely arose out of PTSD have worsened, and, 
indicated that PTSD resulted in the veteran's inability to work.  

Although on January 23, 2002, final rules were promulgated, which, 
in part, allowed the Board to consider additional evidence without 
having to refer the evidence to the RO for initial consideration, 
and without having to obtain the claimant's waiver, the rule has 
since been invalidated.  See, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) 
(holding that the provisions of 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) were inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without remanding 
the case to the RO for initial consideration).  Thus, remand for 
RO consideration of the additional evidence is needed.

Also, in light of the foregoing, the RO should arrange for the 
veteran to undergo another VA examination to determine the current 
severity of PTSD and to ascertain the effect of PTSD on his 
employability.  Prior to the examination, the RO should obtain any 
additional pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In that regard, Vet Center statements 
dated in August 2003 and December 2003 in the file indicate that 
the veteran receives treatment from Dr. Daniel Bright, identified 
as a "government psychiatrist" and a "VA psychiatrist."  Two 
different addresses are given for Dr. Bright.  The RO should 
attempt to obtain these records of treatment, as well as any 
records pertinent to treatment at the Vet Center. 

As a final matter, the Board notes that of record is a form dated 
in September 2003 on which the veteran appointed as his accredited 
representative the Atlantic County Office of Veterans Affairs 
(otherwise identified as NACVSO, or National Association of County 
Veterans Service Officers, Inc.).  The RO did not seek to obtain a 
VA Form 646 (Statement of Accredited Representative in Appealed 
Case) from the veteran's representative, noting instead on VA Form 
8, Certification of Appeal, dated in November 2003 that the 
veteran's representative was not "on station."  The file indicates 
that the veteran's representative is located in New Jersey, i.e., 
in a different state as that of the RO.  In any event, the RO must 
ensure that the veteran's representative, whether he chooses to 
maintain his current power of attorney or to opt for another, is 
given an opportunity to provide argument on the veteran's behalf.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should obtain the names and addresses of all health 
care providers (VA or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the veteran for psychiatric 
complaints, including PTSD.  After receiving this information and 
any necessary releases, the RO should take all appropriate steps 
to obtain copies of identified records for association with the 
claims file, to include treatment records from Dr. Daniel Bright 
and the Vet Center. 

2.  The RO should arrange for the veteran to undergo a VA 
psychiatric examination in order to determine the current nature 
and severity of his service-connected PTSD.  The claims folder 
must be made available to and reviewed by the examiner in 
conjunction with the examination.  All necessary tests should be 
accomplished.  All clinical findings should be reported in detail 
in the examination report.  The VA examiner should identify the 
nature, frequency and severity of all current manifestations of 
service-connected PTSD.  In addition, the examiner should provide 
a GAF score with an explanation of the significance of the score 
assigned.  The examiner is requested to provide an opinion 
concerning the overall degree of social and industrial impairment 
resulting from the veteran's service-connected psychiatric 
manifestations.  It is essential that the examiner also provide an 
opinion as to whether the veteran's PTSD renders him unemployable.  
A complete rationale for all opinions expressed should be 
provided.  

3.  The RO should then review the claims file and ensure that the 
completed examination report is responsive to the questions asked 
on remand and otherwise ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A is fully complied with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  The RO should ascertain whether the veteran wishes to retain 
his currently appointed representative or appoint another service 
organization or representative, in which case he should be 
furnished the appropriate form in which to do so.  Any designated 
representative should be given an opportunity to review the file 
and submit written argument on behalf of the veteran, to include 
submitting a VA Form 646 or its equivalent in the event that the 
case is to be returned to the Board after completion of the 
development described hereinabove.

5.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claim for higher ratings for PTSD, consistent with 
Fenderson v. West, 12 Vet. App. 119 (1999), and to include 
consideration of whether the veteran is entitled to a total 
disability compensation rating based on individual unemployability 
due to service-connected disability, see 38 C.F.R. § 4.16 (2003).  
Such determinations should be based on a review of the entire 
evidentiary record, to include consideration of the statements 
dated in August 2003 and December 2003 from the Vet Center.  If 
any benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should provide him and his representative 
with a supplemental statement of the case and the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




